Citation Nr: 0948757	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  06-28 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cancer of the 
throat, claimed as due to exposure to herbicide agents.

2.  Entitlement to service connection for bilateral vision 
loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel




INTRODUCTION

The Veteran had active service from April 1968 to April 1972, 
which included a tour of duty in the Republic of Vietnam.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

The record reflects that the Veteran requested a personal 
hearing before a member of the Board to be held at the RO, on 
his September 2006 VA Form 9.  He was subsequently notified 
that his Travel Board hearing was scheduled for October 27, 
2009, in September 2009 correspondence.  However, prior to 
the hearing, the Veteran advised that he would not be able to 
attend his scheduled hearing and requested that his appeal be 
sent to the Board.  See VA Form 119 and letter from the 
Veteran, both dated October 26, 2009.  Thus, the Veteran's 
hearing request is withdrawn.  38 C.F.R. § 20.704(e).  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era, and is presumed to have been exposed to 
herbicide agents.

2. The evidence of record preponderates against a finding 
that the Veteran's cancer involving the throat is 
etiologically related to his active military service; nor may 
it be presumed to have been incurred during service, to 
include as a malignant tumor manifested  within one year 
after discharge or as due to herbicide exposure.

3.  The evidence of record preponderates against a finding 
that the Veteran's bilateral vision loss is etiologically 
related to active military service or is proximately due to 
or the result of a service-connected disability, on either a 
causation or aggravation basis.  

CONCLUSIONS OF LAW

1.  Throat cancer was not incurred in or aggravated by active 
military service, nor may it be so presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009). 

2.  Bilateral vision loss was not incurred in or aggravated 
by active military service, nor is it shown to be due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

In the present case, the RO advised the Veteran of what the 
evidence must show to establish entitlement to service 
connection for his claimed disorders in a notice letter sent 
in October 2005.  The RO also explained what evidence VA 
would obtain and make reasonable efforts to obtain on the 
Veteran's behalf in support of his claim.  The RO further 
described what evidence that the Veteran should provide in 
support of his claim.  

Although the October 2005 notice letter did not address the 
elements of effective date or degree of disability as 
required by Dingess, the notice defect was later remedied 
when notice of such elements was provided in the May 2006 
letter acknowledging receipt of the Veteran's Notice of 
Disagreement (NOD) and the claim was subsequently 
readjudicated in September 2006 and September 2007.  See 
Mayfield, supra.  The appellant has not demonstrated any 
prejudicial or harmful error in VCAA notice. 

The Veteran has also been provided with a copy of the above 
rating decision, the September 2006 Statement of the Case 
(SOC), and the September 2007 Supplemental Statement of the 
Case (SSOC), which cumulatively included a discussion of the 
facts of the claims, pertinent laws and regulations, 
notification of the bases of the decisions, and a summary of 
the evidence considered to reach the decisions.  

In view of the foregoing, the Board concludes that VA's duty 
to notify has been met, and there is no outstanding duty to 
inform the Veteran that any additional information or 
evidence is needed.  

In regard to VA's statutory duty to assist, the Board notes 
that service treatment records (STRs) are of record.  Also, 
post-service treatment records (VA and private) adequately 
identified as relevant to the Veteran's claims have been 
obtained, to the extent possible, and are associated with the 
claims folder.  Furthermore, the Veteran was afforded with a 
medical examination and medical opinion with respect to his 
claim in October 2005 and a supplemental opinion was obtained 
from the examining physician that included claims folder 
review in September 2006.  As will be discussed in greater 
detail below, the Board finds that the examination reports 
are adequate for the purposes of this adjudication.    

While the RO attempted to obtain the Veteran's records from 
the Social Security Administration (SSA), SSA responded that 
it had no records for the Veteran.  A Formal Finding on the 
Unavailability of SSA disability treatment records dated in 
August 2007 is included in the claims folder and details the 
efforts extended in attempting to obtain the records to 
include requesting that the Veteran send copies of his SSA 
records to VA.  The Veteran was advised that his SSA records 
were unavailable for review in August 2007 correspondence and 
allowed additional opportunity to submit evidence in support 
of his claim.  In light of the foregoing, the Board finds 
that VA has exhausted its efforts to obtain the Veteran's SSA 
disability records and any further attempt would be futile.  
38 C.F.R. § 3.159(c)(2).    

Neither the Veteran nor his representative has made the RO or 
the Board aware of any other evidence relevant to this appeal 
which needs to be obtained.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to the claimed 
disorders adjudicated herein.  Accordingly, the Board will 
proceed with appellate review.

II.  Service Connection for Throat Cancer

The Veteran contends that he developed throat cancer due to 
exposure to herbicide agents (e.g., Agent Orange) during his 
service in the Republic of Vietnam.  

In order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide agents, 
the Veteran must show the following:  (1) that he served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975; (2) that he 
currently suffers from a disease associated with exposure to 
certain herbicide agents enumerated under 38 C.F.R. 
§ 3.309(e); and (3) that the current disease process 
manifested to a degree of 10 percent or more within the 
specified time period prescribed in section 3.307(a)(6)(ii).  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The evidentiary record confirms that the Veteran served in 
the Republic of Vietnam from July 1969 to July 1970.  Thus, 
he has the requisite service in the Republic of Vietnam as 
defined by 38 C.F.R. § 3.307(a)(6)(iii), and therefore, he is 
presumed to have been exposed to an herbicide agent, to 
include Agent Orange, during service in the absence of 
affirmative evidence to the contrary.  Although the Board 
recognizes that the National Personnel Records Center (NPRC) 
wrote in October 2005 that the Veteran had "no records of 
exposure to herbicides", the NPRC's response does not 
constitute "affirmative evidence to the contrary" 
sufficient to rebut the presumption of exposure to herbicide 
agents in service.  The Veteran's exposure to herbicide 
agents in service is presumed by law.    

In addition, the evidence sufficiently establishes that the 
Veteran has current residuals associated with cancer 
involving the throat.  In a June 2005 VA treatment record, a 
physician assistant (K.W., PA-C) noted that the Veteran was 
referred for an otorhinolaryngology consult for routine 
cancer surveillance due to his history of right neck squamous 
cell carcinoma and right base of tongue squamous cell 
carcinoma of unknown primary.  K.W. also noted at that time 
that the Veteran was status post right neck dissection in 
January 2001 followed by seven weeks of 

radiation therapy.  Later, in an August 2005 addendum, K.W. 
noted that the Veteran's computed tomography (CT) of the neck 
showed status post right neck dissection with post-operative 
changes.  Thus, current residuals of cancer are established.    

Nonetheless, as will be explained in greater detail below, 
the Veteran is not entitled to presumptive service connection 
based on herbicide exposure because the Veteran's type of 
cancer is not one enumerated as a disease associated with 
herbicide exposure under 38 C.F.R. § 3.309(e).  McCartt v. 
West, 12 Vet. App. 164 (1999).  

VA regulations provide that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).

In the present case, the Veteran underwent medical 
examination in October 2005 and a medical opinion was 
obtained in order to determine the origin of his cancer.  The 
October 2005 VA examination report reveals that, after 
thorough interview and examination of the Veteran, the 
examining physician (J.R.F., Jr., M.D.) concluded that the 
origin of the Veteran's cancer was most likely the right base 
of the tongue, although the primary site was essentially 
unknown.  He further concluded that, based on available 
evidence, it is less likely than not that the Veteran's 
cancer was of laryngeal origin.  Because the claims folder 
was not available for review at the October 2005 VA 
examination, a supplemental opinion was obtained from the 
examining physician in September 2006.  In his addendum, the 
examining physician confirmed that he had reviewed the 
evidence in the claims folder and stated that his opinion 
remained unchanged.  He again wrote that it is less likely 
than not that the Veteran's cancer would be of laryngeal 
origin.  As the physician's opinion was based on a thorough 
review of the record and examination of the Veteran, the 
Board ascribes the opinion great probative value in resolving 
the medical question of whether the Veteran's cancer is a 
qualifying respiratory cancer for the purpose of establishing 
entitlement to presumptive service connection based on 
herbicide exposure.

The Board notes that consideration has also been given to the 
May 2006 letter provided by the Veteran's former treating 
physician (S.A.L., M.D.) wherein he wrote that it was his 
understanding that the Veteran had a malignant tumor 
involving the hypopharynx communicating with the larynx in 
2001.  However, the physician merely noted that the cancer 
involved the hypopharyx, which communicates with the larynx.  
He did not specifically link the origin of the Veteran's 
malignant tumor to the lung, bronchus, larynx, or trachea.  
Additionally, it is unclear from his verbiage how the 
physician was aware that the Veteran had a malignant tumor 
involving the hypopharynx communicating with the larynx in 
2001, as the Veteran himself has reported that his last 
treatment by Dr. S.A.L. was in 2000 and the physician did not 
indicate that he had examined the Veteran or reviewed any 
treatment records.  For these reasons, the opinion is 
afforded significantly less probative value than the above VA 
opinion.  See Wensch v. Principi, 15 Vet. App. 362, 367 
(2001) (holding that the Board may appropriately favor the 
opinion of one competent medical authority over another).

Moreover, pursuant to Section 3 of the Agent Orange Act of 
1991, Public Law No. 102-4, 105 Stat. 11, the Secretary of 
Veterans Affairs (Secretary) entered into an agreement with 
the National Academy of Sciences (NAS) to review and 
summarize the scientific evidence concerning the association 
between exposure to herbicides used in Vietnam and various 
diseases suspected to be associated with such exposure.  The 
NAS was to determine, to the extent possible, whether there 
is a statistical association between the suspect disease and 
herbicide exposure, taking into account the strength of the 
scientific evidence and the appropriateness of the methods 
used to detect the association; the increased risk of disease 
among individuals exposed to herbicides during the service in 
the Republic of Vietnam during the Vietnam era; and whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.  The NAS was required to submit reports of 
its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 
1991 and based on the studies by the NAS, has determined that 
there is no positive association between exposure to 
herbicides and any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); 
Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).  The most 
recent issuance by the Secretary has added AL amyloidosis to 
the list of presumptive disabilities in the regulation.  See 
Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009).  However, 
since the Secretary has not specifically found a linkage 
between squamous cell carcinoma involving the throat or 
tongue and any herbicide exposure, the claimed disorder 
cannot be presumed to be due to Agent Orange exposure. 

Most recently, on July 24, 2009, the NAS released Veterans 
and Agent Orange, Update 2008.  This information (in a 
prepublication copy) is available on the NAS publications 
website, "http://www.nap.edu/," on the Internet.  The 
report indicates, at TABLE S-1, that there is "Inadequate or 
Insufficient Evidence to Determine an Association" between 
exposure to Agent Orange and other herbicides, and cancers of 
the oral cavity (including lips and tongue), pharynx 
(including tonsils), or nasal cavity (including ears and 
sinuses).    

Although the Veteran is not entitled to presumptive service 
connection under 38 C.F.R. § 3.307(a)(6), he is not precluded 
from an evaluation as to whether he is otherwise entitled to 
service connection on a direct basis under 38 C.F.R. § 3.303 
or on a presumptive basis as a chronic disease under 
38 C.F.R. §§ 3.307(a)(3) and 3.309(a).  The United States 
Court of Appeals for the Federal Circuit has held that, when 
a claimed disorder is not included as a presumptive disorder, 
direct service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during service.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).


Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  As a general matter, 
service connection for a disability on the basis of the 
merits of such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  

Also, where a Veteran served continuously for ninety (90) 
days or more during a period of war or after December 31, 
1946, and manifests certain chronic diseases, such as 
malignant tumors, to a degree of 10 percent or more within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In the present case, there is no competent or probative 
evidence of record which establishes that the Veteran's 
cancer was incurred in or aggravated by his military service.  
His STRs are devoid of any symptoms, findings, or treatment 
of cancer or throat problems.  The only relevant notations 
therein indicate that the Veteran's tonsils were enucleated 
and he had undergone a tonsillectomy in childhood with no 
complications or sequelae.  Indeed, the Veteran has 
consistently asserted that he was diagnosed with cancer many 
years after discharge from service, and his assertion is 
supported by the record.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  He has only contended that his cancer 
developed as a result of in-service herbicide exposure.  No 
competent medical professional, however, has linked the 
Veteran's cancer to service, to include his presumed exposure 
to herbicide agents.   
 
The Board recognizes that the Veteran has asserted that his 
cancer involves the throat area and, although the primary 
site is unknown, reasonable doubt should be resolved in his 
favor in finding that it is a qualifying respiratory cancer 
for the purpose of establishing presumptive service 
connection based on exposure to herbicide agents.  See VA 
Form 646 dated October 2009.  However, he and his 
representative are a layperson and is not shown to have the 
requisite medical expertise to render a competent diagnosis 
or medical opinion regarding his claimed disorder in this 
particular case.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As 
explained above, the competent medical evidence of record 
weighs against a finding that the Veteran's claimed cancer is 
related to active military service to include presumed 
herbicide exposure.  The Board affords this evidence more 
probative value than the Veteran's unsupported lay assertions 
in resolving the medical question of whether his cancer is 
related to service.  

In summary, the Board finds the Veteran does not have a 
disease for which presumptive service connection based upon 
herbicide exposure is provided, the competent and probative 
evidence of record does not show cancer was incurred during 
military service or within one year thereafter, and there is 
no competent medical evidence of record relating the 
Veteran's cancer to his military service to include his 
exposure to herbicides.  Therefore, based upon the reasons 
and bases set forth above, the Board finds the preponderance 
of the competent and probative evidence is against the claim 
for service connection for throat cancer, to include as 
secondary to herbicide exposure, and the benefit-of-the-doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

III.  Service Connection for Bilateral Vision Loss

The Veteran contends that his bilateral vision loss was 
caused by his claimed cancer.  Specifically, the Veteran has 
asserted that he has cancer-associated retinopathy.  See, 
e.g., VA treatment record dated March 24, 2005.     

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  An increase in severity of a non-
service-connected disorder which is proximately due to or the 
result of a service-connected disability, and not due to the 
natural progress of the non-service-connected condition, will 
be service connected.  Aggravation will be established by 
determining the baseline level of severity of the non-
service-connected condition and deducting that baseline 
level, as well as any increase due to the natural progress of 
the disease, from the current level.  38 C.F.R. § 3.310(b).

During the pendency of this claim and appeal, an amendment 
was made to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
supra, it was made clear in the comments to the regulation 
that the changes were intended to place a burden on the 
claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of secondary service connection may be made.  This had 
not been VA's practice, which suggests that the recent change 
amounts to a substantive change.  The present case predates 
the regulatory change.  Consequently, the Board will apply 
the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service 
connection may be made.

In the present case, the evidence shows that the Veteran has 
bilateral vision loss.  Indeed, VA treatment records reveal 
that he is legally blind and has been diagnosed with 
hypertensive retinopathy, cancer-associated retinopathy, and 
autoimmune retinopathy.  A private September 2006 statement 
from a private attending physician also notes a diagnosis of 
blindness secondary to cancer-associated retinopathy.  Thus, 
the presence of current bilateral vision loss is established.

Nonetheless, the evidence does not show that the Veteran is 
entitled to service connection for his bilateral vision loss.  
The medical evidence in the record typically associates his 
blindness due to retinopathy with his claimed cancer.  
However, for reasons explained above, the evidence 
preponderates against a finding that the Veteran's claimed 
throat cancer is related to service and, consequently, 
service connection is not established for the disorder.  The 
Board also notes that the Veteran's retinopathy has been 
attributed to hypertension.  However, as above, service 
connection has not been established for hypertension.  The 
Veteran's only service-connected disability, low back strain, 
is not shown to be related in any way to his bilateral vision 
loss.  Thus, service connection is not warranted on a 
secondary basis.

Moreover, the evidence does not show that service connection 
is otherwise warranted on a direct basis under 38 C.F.R. 
§ 3.303.  There is no competent medical or lay evidence of 
record linking the Veteran's vision problems to his period of 
active military service.  His STRs are devoid of any 
references to vision problems.  It is notable that the 
Veteran checked boxes indication no "eye trouble" and 
"hav[ing] vision in both eyes" on his November 1971 
separation report of medical history, and demonstrated normal 
visual acuity on examination.  Moreover, he and his medical 
providers have consistently related the onset of bilateral 
vision loss to disabilities which he has developed since 
separation from service.  The Veteran specifically indicated 
in his claim, September 2005 VA Form 21-526, that his 
bilateral vision loss had begun many years after separation 
from active service.  There is no indication that his current 
bilateral vision loss is in any way related to his period of 
active military service.  Therefore, service connection for 
bilateral vision loss is also not warranted on a direct 
basis.    

In summary, the evidence does not show that the Veteran's 
bilateral vision loss is related to his period of active 
military service, and service connection has not been 
established for the disabilities which have been linked by 
competent evidence to the Veteran's blindness due to 
retinopathy.  Therefore, based upon the reasons and bases set 
forth above, the Board finds the preponderance of the 
competent and probative evidence is against the claim for 
service connection for bilateral vision loss, and the 
benefit-of-the-doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for cancer of the throat, 
claimed as due to exposure to herbicide agents, is denied.

Entitlement to service connection for bilateral vision loss 
is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


